EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Capehart on 5/10/22.
The application has been amended as follows: 
Claims 46, 47, and 55 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 35, of the closest prior arts Harada (US 20190357069 A1) discloses “A method performed by a wireless device for handling communication in a wireless communication network, the method comprising: obtaining an indication indicating control…” in paragraphs 39 and 81;  “…generating the measurement report based on the additional filtering” in paragraph 97; and “wherein the indication indicating control is represented by triggering criteria… and wherein the control relates to when to initiate the … on the one or more measurements on a beam level, and wherein the triggering criteria comprises any one out of: reception of a message from the radio network node comprising any one out of: a list of cells for which the … should be initiated by the wireless device, and a list of beam indices for which the … should be initiated by the wireless device, an event based on serving cell(s) level measurements, an event based on neighbour cell(s) level measurements, an event based on relative quality between the serving and the neighbours cells, wherein to stop the additional… process on the one or more measurements on the beam level is represented by to stop the … on the one or more measurements on the beam level, and wherein the control relates to when to stop the … on the one or more measurements on the beam level, and wherein the triggering criteria comprises any one out of: reception of a message from the radio network node comprising any one out of: a list of cells for which the … should be stopped by the wireless device, and a list of beam indices for which the … should be initiated by the wireless device, an event based on serving cell(s) level measurements, an event based on neighbour cell(s) level measurements, an event based on relative quality between the serving and the neighbours cells” in paragraph 81. However, Harada does not explicitly disclose “when to initiate and when to stop use of an additional filtering process for one or more measurements on the beam level for including one or more measurements on a beam level in a measurement report, the additional process being a Layer 3 (L3) filtering process, and applying the additional filtering based on the obtained indication,” nor “wherein to initiate the additional filtering process on one or more measurements on a beam level is represented by to initiate L3 filtering on one or more measurements on a beam level.” Moon discloses the missing features “the additional process being a Layer 3 (L3) filtering process” and “wherein to initiate the additional filtering process on one or more measurements on a beam level is represented by to initiate L3 filtering on one or more measurements on a beam level” in paragraph 37 and would be obvious for one of ordinary skill in the art to combine with Harada because only turning the L3 filtering at a beam level on when the beam level values need to be reported increases system efficiency. However, Moon also does not disclose “when to initiate and when to stop use of an additional filtering process for one or more measurements on the beam level for including one or more measurements on a beam level in a measurement report… and applying the additional filtering based on the obtained indication” within the context of the rest of the limitations of the claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 35 obvious, over any of the prior art of record, alone or in combination. Claims 37, 39-41, and 43-44 depend on claim 35 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412